Title: To Thomas Jefferson from Albert Gallatin, 13 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  13. Feby. 1804
               
               I regret that you entered into a correspondence with D. M. Randolph on the subject of his accounts. The enclosed letter of the clerk is so indecent as relates to the Comptroller that I do not like to show it to him. The account of rejected items consists on various charges, either unauthorized by law or unsupported by vouchers. The judges have in many instances authorized & certified payments without any colour of law; and those payments have always been rejected. Hall late Marshal of Pennsylva. has now an application before Congress for similar advances. Perhaps also, in Mr. R.’s case, he cannot produce the receipt of the witnesses &c. for their attendance; and the clerk can only certify to their having attended & not to their having been paid. I do not perceive Mr. R.’s right to ask you to deposit this letter in the Treasy. dept. If he wants to deposit any thing there let him do it himself. To make the President his channel of communication is disrespectful to him & appears to me a bad precedent. If, however, you think it best that it should be so deposited please to return it; and I will refer it officially to the Comptroller—
                Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            